Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10602805 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention with regards to a spool with a drive mechanism, a lace channel, relief areas for the lace cable, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-23 of U.S. Patent No. 11076658 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application and of the patent are drawn to the same invention with regards to a spool with a drive mechanism, a lace channel, relief areas for the lace cable, but differ only in specificity and obvious wording changes.  The invention broadly claimed in this application is obviously encompassed by the claims of the patent.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-10, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US 2006/0156584 A1.
Regarding claims 1-3, 5-10, 14-16, and 18-20, Johnson ‘584 teaches a method of using the apparatus, as shown in figures 1-17.  Johnson ‘584 discloses a footwear lacing apparatus 52 including a housing embedded in a sole structure to allow egress a foot (see figures 1-3, claims 7, 15), a spool (140, 294, 342, which collects the lace cable, claim 3) with a drive mechanism (146, 148, 296, 302) to reduce tension in a lace cable (26, 28) wrapped around the spool, pushing lace cable from the spool into a lacing channel extending from the spool (46, 50, connected to the relief area which prevents tangling and pulling cable, claims 5-6, 10, 16, 19-20) within a housing (64, 66, 202, 204, which has sidewalls, claim 18) of the footwear lacing apparatus 52, collecting lace cable within relief areas (near 174, 186, 344, 356, which freely collect the lace cable, claim 2) of the lacing channel, and permitting lace cable (26, 28) to loosely exit the lace channel (46, 50) from the relief areas to unwind the lace cable form the spool; a clutch (142, 352) connecting the spool to the drive mechanism to disengages the spool allowing the spool to run free during unwinding (claims 8-9), see figures 1-17.

Claims 1-3, 5-10, 14-16, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson, US 2006/0053659 A1.
Regarding claims 1-3, 5-10, 14-16, and 18-20, Johnson ‘659 teaches a method of using the apparatus, as shown in figures 1-17.  Johnson ‘659 discloses a footwear lacing apparatus 52 including a housing embedded in a sole structure to allow egress a foot (see figures 1-3, claims 7, 15), a spool (140, 294, 342, which collects the lace cable, claim 3) with a drive mechanism (146, 148, 296, 302) to reduce tension in a lace cable (26, 28) wrapped around the spool, pushing lace cable from the spool into a lacing channel extending from the spool (46, 50, connected to the relief area which prevents tangling and pulling cable, claims 5-6, 10, 16, 19-20) within a housing (64, 66, 202, 204, which has sidewalls, claim 18) of the footwear lacing apparatus 52, collecting lace cable within relief areas (near 174, 186, 344, 356, which freely collect the lace cable, claim 2) of the lacing channel, and permitting lace cable (26, 28) to loosely exit the lace channel (46, 50) from the relief areas to unwind the lace cable form the spool; a clutch (142, 352) connecting the spool to the drive mechanism to disengages the spool allowing the spool to run free during unwinding (claims 8-9), see figures 1-17.

Allowable Subject Matter
Claims 4, 11-13, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG K KIM whose telephone number is 571-272-6947.  The examiner can normally be reached Tuesday through Thursday from 10:30 A.M. to 9 P.M or Tuesday through Thursday from 10:30 A.M. to 7 P.M.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Michael Mansen, can be reached on (571) 272-6608.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
SK
9/26/22
/SANG K KIM/           Primary Examiner, Art Unit 3654